Citation Nr: 1812700	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dizziness, vertigo, imbalance, and headaches, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1994 to February 1995, and from October 2004 to January 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for traumatic brain injury.  A claim for service connection for TBI with residuals was received in April 2010.

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As discussed below, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  With respect to the issue on appeal, the Board finds that the evidence of record at least reasonably raises the theory of presumptive service connection as due to a qualifying chronic disability to include undiagnosed illness under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017), so has recharacterized this issue on the title page to reflect consideration of this service connection theory.  

February 2014 VA examination and April 2014 VA medical opinion reports have been associated with the claims file.  While the most recent statement of the case (dated in January 2014) does not include review of this evidence, these reports relate to the issues of residuals of contracture, right ring finger, right fifth finger, and right middle finger, which are not in appellate status before the Board.  See April 2014 rating decision.  As such, the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.

In November 2016, the Veteran testified at a Board videoconference hearing at the local RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has a current qualifying chronic disability characterized by symptoms of dizziness, vertigo, imbalance, and headaches that has manifested to a compensable degree during a six month period since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed symptoms of dizziness, vertigo, imbalance, and headaches as due to a qualifying chronic disability have been met.  38 U.S.C.	 §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting service connection for undiagnosed symptoms of dizziness, vertigo, imbalance, and headaches, constituting a full grant of the benefit sought on appeal; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Service Connection for Claimed TBI Residuals

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current TBI residuals and/or residuals of an in-service head injury and the manifestations of dizziness, vertigo, imbalance, and headache are not a "chronic disease" under 38 C.F.R. § 3.309(a) (2017).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records and DD Form 214 reflect that the Veteran served in Southwest Asia from December 2004 to December 2005; therefore, the Veteran in this case is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R.	 § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran contends that he suffered a traumatic brain injury during service and has current TBI residuals.  At the November 2016 Board hearing, the Veteran testified that he was exposed to multiple explosions from improvised explosive devices (IEDs) and mortar attacks while in Iraq, including one in October 2005 that knocked him into a wall and caused a shrapnel wound to the face.  The Veteran testified that he would experience headaches following each explosion and continued to have headaches following service separation.  The Veteran testified that, as time passed, he also developed symptoms dizziness beginning in 2006.  See November 2016 Board hearing transcript at 4-7, 9-10.  In the September 2011 notice of disagreement, the Veteran reported headaches, dizziness, and irritability that he contended were residuals of the in-service TBI.    

While the evidence of record reflects that the Veteran was struck in the face with mortar shrapnel causing a laceration during service, see October 2005 line of duty determination, the Board finds that the weight of the evidence is against a finding that the Veteran has currently diagnosed TBI residuals.  A January 2008 VA treatment record notes a negative TBI screen.  A November 2008 VA treatment record notes that the Veteran reported exposure to multiple blasts during deployment, including mortar detonating in close proximity where he felt the blast wave and was hit near the ear with shrapnel.  The Veteran reported a headache for approximately two hours after the incident, but denied loss of consciousness or memory loss.  The Veteran reported worsening symptoms of headaches and dizziness.  A positive TBI screen was recorded and the Veteran was referred for follow-up evaluation.  

December 2008 VA treatment records note that the Veteran was assessed for TBI residuals.  The initial assessment rendered was that, based on self-reported history, the Veteran most likely did not sustain a mild TBI while deployed to Iraq.  In an addendum, the reviewing VA doctor indicated that, upon further review, it seemed that the Veteran did sustain an IED blast-related concussion/mild TBI and had current residual symptoms of dizziness.  

Conversely, the Veteran underwent a VA TBI examination report in September 2011.  The VA examiner noted that the temporal onset of symptoms reported by the Veteran correlated with the in-service blasts.  The VA examiner opined that the lack of head trauma, loss of consciousness, and headache would indicate that the Veteran does not currently have symptoms referable to TBI.  In a March 2011 addendum medical opinion, a VA examiner opined that it is less likely as not that the Veteran meets the criteria for a TBI during service.  The VA examiner opined that the Veteran's reported dizziness was an idiopathic symptom with normal neurological examination and, therefore, is unrelated to the claimed TBI.

A June 2011 neurological assessment report notes that the Veteran had visual fixation symptoms occurring with changes in head position.  Dr. D.C. noted that, while some of the symptoms almost sounded like positional vertigo-type symptomatology, there were other situations that were not consistent with the same.  No abnormalities were noted upon neurological examination.

A March 2013 VA examination report notes that the Veteran had a normal neurological examination and a specific neurological diagnosis could not be rendered.  The VA examiner opined that the Veteran's subjective complaints of dizziness followed by headaches in situations such as heights, bright light, and loud noise are of unknown etiology.

The September 2011 and March 2013 VA examiners reviewed the claims file, interviewed the Veteran, and conducted an examination, in coming to the conclusion that the Veteran's currently reported neurological impairment (dizziness, vertigo, and headaches) and other reported symptoms were not related to active service, to include the in-service TBI.  The VA examiners had the requisite medical expertise to render this opinion and provided a sound rationale for the opinion.  As such, the Board finds the VA examination reports to be highly probative.  

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has currently diagnosed TBI residuals.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

However, as noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, headache and neurologic signs or symptoms.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

In Joyner v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the U.S. Court of Appeals for Veterans Claims (Court) in its holding that pain alone was not a disability even as an undiagnosed illness.		  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C. § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.  By logical extension, the same is also true for headaches and neurologic signs and symptoms such as vertigo, imbalance, and dizziness.  

The Board finds that the reported symptoms of dizziness, vertigo, imbalance, and headaches are most closely analogous to cognitive impairment and other residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Under the rating criteria for facets of cognitive impairment and other residuals of TBI not otherwise classified, a 10 percent rating is assigned for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  38 C.F.R. § 4.124a.  

While the evidence of record reflects that the Veteran does not meet the diagnostic criteria for TBI residuals, the Board finds that the criteria for a compensation disability rating by analogy to Diagnostic Code 8045 based on subjective symptoms is supported by the evidence of this case.  The Veteran is competent to report any symptoms that come to him through the senses.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported ongoing symptoms of headaches, dizziness, imbalance, and vertigo.  See November 2016 Board hearing transcript at 3, 9-10; see also September 2011 notice of disagreement (reports symptoms of headaches and dizziness with motion).  The Veteran submitted July and August 2011 headache journals detailing moderate headaches with symptoms of light sensitivity, personality change, and dizziness/vertigo that are treated with over the counter medications.  

VA treatment records dated throughout the appeal period note that the Veteran has reported ongoing symptoms of headaches, dizziness, and imbalance.  The VA treatment records note that the dizziness is often associated with flashing lights.  See e.g., December 2008 to December 2009 VA treatment records (Veteran reported ongoing headaches, dizziness, and feeling off balanced/imbalance).  At the September 2009 VA TBI examination, the Veteran endorsed dizziness, feelings of imbalance when looking down, and sensitivity to flickering or rotating lights.  At the March 2013 VA examination, the Veteran reported a history of dizziness and headaches mostly related to bright light, loud noise, and heights.  The Veteran reported sensations of dizziness, vertigo, and feeling as if he is going to fall.    

The Board finds that the neurologic and headache symptoms detailed above more closely approximates three or more subjective symptoms that mildly interfere with work.  38 C.F.R. § 4.124a.  At the September 2009 VA TBI examination, the Veteran reported that he has to slow down activities and movements at work because of the subjective sense of imbalance.  At a March 2013 VA examination, the Veteran reported that the headaches persist for one to two hours causing him to retreat to a dark quiet place.  

Finally, to the extent that the Veteran has endorsed symptoms of concentration difficulties and irritability, see e.g., December 2008 VA treatment records and November 2016 Board hearing transcript, service connection has separately been established for posttraumatic stress disorder (PTSD) and depression.  These symptoms have been attributed to the service-connected acquired psychiatric disorders.  See June 2011 and October 2013 rating decisions; see October 2010 and March 2013 VA mental disorders examination reports. 

Based on the above, and resolving reasonable doubt in the Veteran's favor, 

presumptive service connection for undiagnosed symptoms of dizziness, vertigo, imbalance, and headaches, as due to a qualifying chronic disability, is warranted.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         


ORDER

Service connection for undiagnosed symptoms of dizziness, vertigo, imbalance, and headaches as due to a qualifying chronic disability is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


